Opinion issued June 26, 2014.




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                          ————————————
                           NO. 01-12-01159-CV
                         ———————————
                     LORETTA BRANCH, Appellant
                                    V.
                       ARCHIE BRANCH, Appellee


              On Appeal from the County Court at Law No. 1
                         Brazoria County, Texas
                      Trial Court Case No. 62037



                       MEMORANDUM OPINION

     Loretta Branch appeals from a trial court’s order dismissing her bill of

review attacking a final divorce decree between her and Archie Branch. She
challenges the trial court’s subject–matter jurisdiction to decide her bill of review.

We conclude that the trial court lacked subject–matter jurisdiction, because

Loretta’s bill of review attacked the judgment of a different trial court.           We

therefore reverse the trial court’s order and direct the trial court to transfer the case

to the 300th District Court of Brazoria County, Texas.

                                     Background

      In February 2011, Loretta sued Archie for divorce as a pro se litigant in the

300th District Court of Brazoria County. In May 2011, after Archie failed to

answer or appear at a hearing, the trial court entered a default judgment against

him and issued a final divorce decree. Loretta alleges that the trial court judge

improperly checked a box in the divorce decree that awarded Archie the proceeds

of a life insurance policy. Loretta alleges that she never requested the trial court

judge to award the policy to Archie; rather, she intended that she be awarded the

policy. The following month, Archie died.

      In September 2012, Loretta petitioned for a bill of review as a pro se litigant

in the 300th District Court. The 300th District Court transferred the case to the

County Court at Law Number One of Brazoria County. In November 2012, the




                                           2
County Court at Law Number One held a hearing and dismissed Loretta’s bill of

review. 1

                                     Discussion

      Loretta contends that (1) the county court lacked subject–matter jurisdiction

to decide her bill of review; (2) the district court erred in transferring the case to

the county court without proper notice to Loretta; and (3) the district court, in the

original suit, erred in modifying the final divorce decree without proper notice to

Loretta.

      Standard of review

      We review whether a trial court has subject–matter jurisdiction as a question

of law subject to de novo review. City of Elsa v. Gonzalez, 325 S.W.3d 622, 625

(Tex. 2010) (per curiam).

      Analysis

      A bill of review is an equitable proceeding brought by a party seeking to set

aside a prior judgment that is no longer subject to challenge by a motion for new

trial or appeal.   Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494, 504 (Tex.

2010); Caldwell v. Barnes, 154 S.W.3d 93, 96 (Tex. 2004) (per curiam). A bill–


1
      We note that the life insurance carrier filed an interpleader action to resolve
      competing claims to the life insurance proceeds. Branch v. Monumental Life
      Ins. Co., 422 S.W.3d 919, 920 (Tex. App.—Houston [14th Dist.] 2014, no
      pet.). There, our sister court of appeals held that Loretta has no right to the
      insurance proceeds because of the divorce decree. Id. at 924.
                                          3
of–review plaintiff must plead and prove (1) a meritorious defense to the

underlying cause of action, (2) which the plaintiff was unable to present by the

fraud, accident or wrongful act of the opposite party or official mistake,

(3) unmixed with any negligence of his own. Caldwell, 154 S.W.3d at 96 (citing

Baker v. Goldsmith, 582 S.W.2d 404, 406–07 (Tex. 1979)). Because a bill of

review is a direct attack on a judgment, it must be brought in the court that

rendered the original judgment, and only that court has jurisdiction over the bill.

Fernandez, 315 S.W.3d at 504 (citing Richards v. Comm’n for Lawyer Discipline,

81 S.W.3d 506, 508 (Tex. App.—Houston [1st Dist.] 2002, no pet.)); Martin v.

Stein, 649 S.W.2d 342, 346 (Tex. App.—Fort Worth 1983, writ ref’d n.r.e.) (per

curiam) (“A bill of review . . . is not a means of appeal of a judgment of one trial

court to another trial court.”).

      Here, Loretta brought a bill of review in the 300th District Court, attacking a

final divorce decree of that court. But the 300th District Court transferred the case

to the County Court at Law Number One. The county court then dismissed

Loretta’s bill of review. Because Loretta’s bill of review attacked a judgment of

the 300th District Court, only the 300th District Court had jurisdiction over her bill

of review. See Fernandez, 315 S.W.3d at 504. Accordingly, we hold that the




                                          4
County Court at Law Number One lacked subject–matter jurisdiction over

Loretta’s bill of review. 2

                                      Conclusion

       Because the trial court lacked subject–matter jurisdiction, we reverse the

trial court’s order and direct the trial court to transfer the case to the 300th District

Court of Brazoria County, Texas.




                                               Jane Bland
                                               Justice

Panel consists of Justices Jennings, Bland, and Massengale.




2
       Because the county court lacked subject–matter jurisdiction, we need not
       address Loretta’s other issues.
                                           5